Citation Nr: 9927913	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  91-56 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of L5-S1 
fusion and left foraminotomy for bilateral L5 spondylosis and 
left L5 nerve root injury, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had verified active service from June 1980 to 
August 1983.  Prior active and inactive service periods are 
indicated but have not been verified.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a June 1990 rating decision by the Los Angeles, 
California, Regional Office (RO), which confirmed a 40 
percent evaluation for residuals of L5-S1 fusion and left 
foraminotomy for bilateral L5 spondylosis and left L5 nerve 
root injury.  In July 1991, the Board remanded the case to 
the RO for additional evidentiary development.  

Additionally, the Board notes that in a November 1993 written 
statement, appellant expressed timely disagreement with a 
July 1993 rating decision, which, in part, denied service 
connection for a psychiatric disability, a heart disorder, 
migraines, a gastric disability, including gastric ulcer, 
generalized arthritis, hemorrhoids, decubitus ulcer, a lower 
extremity circulatory disability, and a right shoulder 
rotator cuff tear; denied a temporary total 
hospitalization/convalescent rating (based on March-April 
1992 hospitalization for right shoulder rotator cuff tear 
repair); denied reopening of a claim for service connection 
for urinary incontinence; denied eligibility for special 
adaptive housing/special home adaptation grant; and denied 
eligibility for automobile or other conveyance and adaptive 
equipment.  However, the RO has not issued him a Statement of 
the Case on any of these issues.  See 38 C.F.R. § 19.26 
(1998).  Accordingly, since said issues are not perfected 
(See 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 20.200, 
20.302(b) (1998)), they are referred to the RO for 
appropriate action, including issuance of a Statement of the 
Case, where indicated.  

In a May 1998 written statement, appellant expressed timely 
disagreement with a March 1998 rating decision, wherein the 
RO, in part, granted service connection and assigned a 10 
percent evaluation for post-traumatic stress disorder, 
effective May 13, 1992; and denied service connection for 
arachnoiditis and carpal tunnel syndrome.  In a January 1999 
rating decision, the RO, in part, increased the evaluation 
for post-traumatic stress disorder from 10 percent to 30 
percent, effective August 10, 1995.  In February 1999, the RO 
issued him a Statement of the Case on the issues of an 
increased rating for post-traumatic stress disorder and 
service connection for carpal tunnel syndrome.  Appellant has 
not filed a Substantive Appeal with respect to the issues of 
an increased rating for post-traumatic stress disorder and 
service connection for carpal tunnel syndrome; and an August 
1999 written statement from appellant's representative did 
not present any substantive argument on said issues.  
Accordingly, said issues are not perfected and are not before 
the Board (See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 
20.302(b)).

Although other issues may have been raised in written 
statements by appellant and his representative, inasmuch as 
they have not been developed or fully developed for appellate 
review, they are referred to the RO for any appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Accordingly, the Board construes the issue on appeal as 
limited to entitlement to an evaluation in excess of 40 
percent for residuals of L5-S1 fusion and left foraminotomy 
for bilateral L5 spondylosis and left L5 nerve root injury, 
and that issue will be dealt with in the REMAND section 
below.  


REMAND

In a January 1999 written statement (on a VA Form 9), 
appellant checked off a box indicating that he wanted a 
hearing "at a local VA office before the BVA" (i.e., a 
"Travel Board" hearing).  He had previously requested a 
Travel Board Hearing, and later withdrawn that request.  
Since "Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1998)), the Board is herein remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.  As this is a procedural matter, and an 
increased rating claim, a well-grounded determination is not 
needed at this time.

It is noted that the appellant and his representative may 
submit additional argument/evidence while the case is 
undergoing development of this matter.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If he 
again desires to withdraw the request, he 
may do so in writing to the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


